Title: To James Madison from Joseph Delaplaine, 23 May 1813
From: Delaplaine, Joseph
To: Madison, James


Sir,
Philadelphia May 23d. 1813.
I have commenced the publication of a series of Engraved portraits of the emminent men of our country, by Mr. Edwin & Leney, in the best style.
Have the goodness to inform me whether there is an approved likeness of yourself, who painted by, & in whose possession it is.
Mr. Edwin & myself have talked on the subject. He has shown me a small painting of you which I fear is not an approved likeness.
Hoping to be favoured with a letter from you on the subject, I remain, sir, With great respect, your obedt. humbe. servt.
Joseph DelaplaineBooksellerSouth West Corner7th. & Chesnut St.Philada.
